Citation Nr: 0721049	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision by the Indianapolis RO.  In March 2006, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


REMAND

The veteran's private medical records first show a diagnosis 
of hepatitis C in June 1999.  It was noted at the time that 
the veteran had reported that VA had first diagnosed the 
virus.  A review of the record revealed that the RO sought 
Dayton VA Medical Center treatment records only since 2002.  
Consequently, it appears that pertinent VA treatment records 
are outstanding.  Hence, they must be secured. Notably, VA 
treatment records are constructively of record.  

On September 2003 VA examination, the veteran's claims file 
was not available to the physician for review.  The physician 
provided a diagnosis of hepatitis C, and noted that the 
veteran had engaged in some postservice high risk activities 
for such disease, but did not provide an opinion specifically 
regarding the etiology of the veteran's hepatitis C.  Since 
the veteran's service medical records reflect he engaged in 
hepatitis C risk activity in service (he was seen for 
sexually transmitted disease), an opinion is needed to 
determine the etiology of his hepatitis C.  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
disability ratings and the effective date of award).  Here, 
the veteran was not provided such notice regarding disability 
ratings and effective dates of awards.  Since the case is 
being remanded anyway, there is an opportunity to correct 
such deficiency without additional delay.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
appropriate notice regarding disability 
ratings and effective dates of awards in 
accordance with Dingess, supra.  

2.  The RO should ask the veteran to 
identify the VA medical facility where 
his hepatitis C was first diagnosed (and 
approximately when this occurred) and 
then secure for the claims file complete 
clinical records of all VA evaluation and 
treatment the veteran received for 
hepatitis C prior to 2002.

3.  The RO should then arrange for an 
appropriate physician to review the 
veteran's claims file and provide a 
medical opinion regarding the etiology of 
the veteran's hepatitis C.  The physician 
should specifically opine whether the 
veteran's hepatitis C is at least as 
likely as not (i.e., a 50 percent or 
better probability) due to risk factors 
in service (to include unprotected sexual 
activity therein) as opposed to any 
postservice risk factors for the virus.  
The reviewing physician should explain 
the rationale for the opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


